

Exhibit 10.26


******FOR IMMEDIATE RELEASE *****
Contact: Mark McEvoy 508-823-1117
mark@osm-inc.com


USDA BioPreferredSM Program Spotlights Organic Sales and Marketing, Inc. (OSM,
Inc.)
Alcohol-free Hand Sanitizer


OSM Hand Sanitizer is USDA BioPreferred Designated Item of the Month


Raynham, MA, December 10, 2009 - Organic Sales and Marketing, Inc. (OSM, Inc.)
(OTCBB:OGSM) announced today that the United States Department of Agriculture’s
(USDA) BioPreferred Program has selected OSM Alcohol-Free Hand Sanitizer as the
BioPreferred Designated Item of the Month (www.biopreferred.gov). OSM Hand
Sanitizers are alcohol and fragrance free, non-flammable and non-toxic, and
offer effective protection anywhere germs or irritants are found. BioPreferred
is a Federal program that increases the purchase and use of biobased products
made from biological or renewable agricultural materials.


Ron Buckhalt, Manager of the USDA BioPreferred Program, stated, “We are pleased
the OSM hand sanitizer has been designated product of the month—so pleased that
we are purchasing supplies of the product to distribute as giveaways when we
speak at outreach events and exhibit at trade shows.”


Sam Jeffries, President and CEO of OSM, added, “We are excited to be associated
with the USDA BioPreferred program, and are seeing increasing sales from other
businesses, federal, state and municipal organizations that have requested OSM
brand items. The quality of our eco-friendly cleaners, fertilizers, and
insecticidal products continually meet or exceed the expected results of most
conventional types in their related classes. In addition, OSM products are
biologically preferable and safe for our environment.”


OSM, Inc. has contracted to supply Thermo Fisher Scientific Inc. and W.W.
Grainger, Inc. throughout the United States and Canada with its OSM brand
www.osm-inc.com line of Eco-Friendly products. Many of these items are available
to Federal, State, and local government purchasers through GSA and other related
contracts.


OSM, Inc. is a sales and marketing company of branded organic and natural
products which markets to many different industries throughout the world. OSM,
Inc. has relationships with major distributors throughout New England and the
Midwest that distribute food and non-food organic and natural products to over
30,000 retail outlets nationwide. OSM, Inc. also owns the rights to the
extremely popular Garden Guys talk radio show, www.garden-guys.com, heard on
96.9 WTKK-FM in Boston, MA from 6:00 to 9:00 AM every Sunday. The show discusses
gardening and earth-friendly techniques for in and around the home. Sam
Jeffries, President and CEO of OSM, Inc., acts as a host of the show. OSM, Inc.
continues to source organic and natural products to complement their existing
customer product offerings and will continue to use radio and other media for
marketing and creating brand awareness.
 

--------------------------------------------------------------------------------


 
Safe Harbor Statement: Statements about OSM, Inc.’s future expectations and all
other statements in this press release other than historical facts are
“forward-looking statements” within the meaning of Section 27A of the Securities
Act of 1933, Section 21E of the Securities Exchange Act of 1934, and as that
term is defined in the Private Securities Litigation Reform Act of 1995. OSM,
Inc. intends that such forward-looking statements be subject to the safe harbors
created thereby. The above information contains information relating to OSM,
Inc. that is based on the beliefs of its management, as well as assumptions made
by and information currently available to management.

 

--------------------------------------------------------------------------------

 